Citation Nr: 0707246	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for congestive heart 
failure, claimed as a heart disorder.

3. Entitlement to service connection for an eye disorder.

4. Entitlement to service connection for a skin disorder, to 
include chloracne, as due to herbicide exposure.

5. Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

The Board observes that the veteran appears to file a claim 
for PTSD in his May 2004 notice of disagreement.  The veteran 
also mentions that he is having joint pain in his hands and 
feet and that he thinks he should have a pension.  Given such 
language, the Board is uncertain as to whether the veteran is 
filing an additional claim for service connection or a claim 
for a nonservice-connected pension.  However, seeing as none 
of these issues have been developed or considered by the 
agency of original jurisdiction (AOJ), the Board is referring 
them for any appropriate consideration.

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is clear and unmistakable evidence demonstrating 
that the veteran's hypertension existed at the time of his 
entry into active military service, although it was not noted 
on the veteran's induction examination.

2. The credible and probative evidence clearly and 
unmistakably shows that the veteran's pre-existing 
hypertension did not undergo a permanent increase in 
severity, beyond natural progress, during service.

3. Congestive heart failure, claimed as a heart disorder, did 
not manifest in service or for many years following discharge 
from service; any current congestive heart failure is not 
related to military service.

4. An eye disorder did not manifest in service or for many 
years following discharge from service; any current eye 
disorder is not related to military service.

5. A skin disorder, to include chloracne, was not incurred in 
service, nor did it manifest until many years following 
discharge from service; any current skin condition is not 
related to military service.


CONCLUSIONS OF LAW

1. The evidence establishes that the veteran had hypertension 
at the time of his entry into active service which was not 
aggravated during service; therefore, the presumption of 
soundness at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(b) (2006).

2. The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing hypertension during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).

3. Congestive heart failure, claimed as a heart disorder, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have incurred in or been 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

4. An eye disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

5. A skin condition, to include chloracne, was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to be due to any herbicide exposure 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A July 2003 letter informed the 
veteran of the information and evidence necessary to 
establish service connection for his claimed disabilities.  
This letter also advised him of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the July 2003 letter essentially notified the 
veteran of the need to submit any pertinent evidence in his 
possession.  The Board observes that the July 2003 letter was 
sent to the veteran prior to the March 2004 RO rating 
decision.  VCAA notice was thus timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder, as well as all 
relevant VA treatment records.  The RO requested medical 
records from Cook County Hospital; however, a November 2003 
response indicates that such records are no longer available.  
There is no indication of any available outstanding records, 
identified by the veteran, which have not been obtained.  

VA examinations were provided in conjunction with the 
veteran's claims on appeal.  However, the veteran's 
representative argues that such examinations were inadequate 
because none of the examiners noted that the claims folder 
was reviewed in conjunction with the examination.  After a 
careful review of the record, the Board concludes that a 
remand is unnecessary for the purpose of providing new VA 
examinations, and that any error in not reviewing the claims 
folder is not prejudicial to the veteran's claims.

With respect to the veteran's claims regarding hypertension 
and congestive heart failure, the Board observes that the 
November 2003 VA examination report cites to numerous 
specific findings in the veteran's service medical records 
and his post-service VA clinical records in the "history" 
remarks.  In light of these specific references, the Board is 
satisfied that the claims folder was reviewed in conjunction 
with this examination and the resulting medical opinions 
although a review was not expressly noted in the report.

On the other hand, neither the VA skin examination report, 
nor the VA eye examination report, makes reference to any 
service or post-service medical records.  Nonetheless, the 
Board concludes that it may proceed with appellate review on 
the evidence of record, including these VA examinations, 
because doing so would not be prejudicial to the veteran.  

The Board observes that, with the exception of the VA skin 
examination, there is no mention of any complaints, 
diagnosis, or treatment related to the skin in either the 
veteran's service medical records or his VA clinical records.  
Therefore, there was no additional evidence of record for the 
VA examiner to review that was potentially relevant to the 
veteran's claim.  A remand is thus unnecessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

With respect to the veteran's claim for service connection 
for an eye disorder, the Board finds that a remand is 
unnecessary because VA was not under any obligation to 
provide an examination in the first place.  See 38 C.F.R. 
§ 3.159(c)(4).  Additionally, the Board notes that the 
evidence of record still does not warrant one because there 
is sufficient competent medical evidence to decide the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has a duty 
to provide a VA examination when the record lacks sufficient 
competent medical evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.  In the present 
case, there is nothing in the record, other than the 
veteran's own lay statements, that suggests a link between an 
eye disorder and military service.  Therefore, in light of 
the absence of any competent evidence of in-service eye 
injuries or complaints, as well as no competent evidence 
suggesting a link between his current disability and service, 
VA is not required to provide him with a VA examination in 
conjunction with his claim

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A. Hypertension

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).

Under 38 U.S.C.A. § 1132 (West 2002) and 38 C.F.R. § 3.304(b) 
(2006), when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a), (b) (2006).  If this burden is met, then the 
veteran is not entitled to service- connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 C.F.R. § 1132, the veteran's claim is one 
for service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2006).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended during the 
pendency of this appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306 (2006).  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service-connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

A September 1968 induction examination report records the 
veteran's blood pressure (BP) as 154/94, 152/100, 146/98, and 
150/110 in September 1968, and 138/86 in April 1969.  
Additionally, the examination report notes that a hold was 
recommended with respect to the veteran's induction due to 
elevated BP readings in September 1968.  The Board observes 
that the veteran eventually entered active duty in April 
1969, the date of the normal BP reading.  Although the 
examination report notes elevated BP readings in September 
1969, the Board notes that there is no indication that he was 
diagnosed with hypertension upon entry, nor was a pre-
existing diagnosis noted.  Thus, the veteran's hypertension 
was not "noted" when he entered active duty, and the 
presumption of soundness applies.  

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board observes that the November 
2003 VA examiner reviewed the veteran's service medical 
records in conjunction with a VA heart examination.  The 
conclusion provided by the examiner is that the veteran's 
elevated BP readings recorded at the time of induction signal 
the beginning of his hypertension.  Seeing as the September 
1968 readings were taken prior to the veteran's entry into 
active service, the Board finds that this constitutes clear 
and unmistakable evidence that the veteran's hypertension 
existed prior to service.

Turning to the question of whether the pre-existing 
hypertension was aggravated by service, the Board finds that 
the record demonstrates by clear and unmistakable evidence 
that his pre-existing hypertension was not aggravated by 
service.  The Board initially observes that there is no 
indication in the veteran's service medical records that he 
presented for any problems related to hypertension, nor is 
there any mention of an increase in the severity of his 
hypertension.  There is also no indication on his February 
1971 separation examination that his hypertension was 
worsened; his BP is recorded as 132/90.  

The Board acknowledges that the veteran is currently taking 
multiple mediations for his hypertension, and that his 
hypertension is not well-controlled.  However, there is no 
competent evidence suggesting that this current increase in 
severity is due to the veteran's active service.  In fact, a 
March 2000 VA clinical record notes the possibility that the 
veteran's hypertension is due to hyperaldosteronism.  
Additionally, the Board observes that the first evidence of 
uncontrolled hypertension is a September 1995 VA clinical 
record.  This is more than twenty years after service 
separation.  The Board finds that the length of time between 
service separation and the first evidence of worsening weighs 
against a finding that his hypertension was aggravated by 
service.

In light of the above, the Board concludes that clear and 
unmistakable evidence shows that the veteran's pre-existing 
hypertension did not permanently increase in severity during 
service.  Accordingly, the presumption of soundness is 
rebutted and the veteran's hypertension is found to have 
preexisted service.

Finally, there is no competent medical evidence which 
indicates that the veteran's pre-existing hypertension was 
aggravated by service.  In this regard, the Board again 
points to the lack of any in-service evidence of worsening, 
as well as the twenty-four year lapse in time between the 
veteran's active service and the first evidence of an 
increase in severity.  Additionally, there is no competent 
medical opinion of record which indicates that the veteran's 
service permanently aggravated his hypertension.  On the 
contrary, there is at least one medical record that suggests 
an alternative nonservice-related etiology for the veteran's 
uncontrolled hypertension.  

The Board acknowledges the veteran's own statements that his 
hypertension was aggravated by service.  However, the 
veteran, as a lay person, is not competent to provide 
evidence regarding the etiology of his increase in 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide such evidence.  

Thus, with consideration of all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for hypertension on 
the basis that it pre-existed service and was not aggravated 
therein.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Congestive Heart Failure

The veteran contends he has a current heart disorder that is 
related to his military service.  However, after careful 
review of the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for this disability.

As an initial matter, the Board finds that the lack of any 
in-service evidence of heart problems weighs against the 
veteran's claim.  In this regard, the veteran's service 
medical records do not reveal any diagnosis, complaints, or 
treatment for any heart problems, nor is anything noted on 
his induction and separation examination reports.

Additionally, there is no evidence of any diagnosed heart 
disorder or heart problems within one year of service 
separation.  Thus, service connection is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309 (cardiovascular disease is presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).

The first recorded evidence of potential heart problems is a 
March 2000 VA clinical record.  This medical record notes 
that the veteran had an electrocardiogram (EKG) in 1995 which 
had nothing significant to report.  It was, however, noted 
that the veteran had left atrial enlargement and left 
ventricle hypertrophy.  An April 1996 echocardiogram revealed 
a mildly dilated left ventricle with moderate to severe left 
ventricle systolic function and moderate to severe mitral 
regurgitation.  The veteran was referred to cardiology, and 
cardiology clinical records dated April 2000 show that the 
veteran was diagnosed with left ventricle systolic 
dysfunction, possibly secondary to chronic hypertension and 
heavy alcohol use, and cardiomyopathy, possibly related to 
alcohol use.  Because the Board has denied the veteran's 
claim for service connection for hypertension above, it will 
not consider whether the veteran is entitled to service 
connection for a heart disorder secondary to hypertension.

Also of record is a November 2003 VA heart examination 
report.  Following an interview with the veteran, a physical 
examination, and a review of the claims folder, the examiner 
provided a diagnosis of chronic alcoholic cardiomyopathy with 
a history of congestive heart failure.  In the "history" 
remarks, the examiner made note of the fact that the 
veteran's clinical records suggest that he has been diagnosed 
as having alcoholic cardiomyopathy.

The Board finds that the nearly thirty year lapse in time 
between the veteran's active service and the first diagnosis 
of cardiomyopathy weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Additionally, the Board finds the veteran's VA clinical 
records, which suggest his heavy alcohol use as a potential 
etiology, as well as the November 2003 VA examiner's 
conclusion that the veteran has alcoholic cardiomyopathy, 
also weigh against his claim.  Moreover, there is no 
etiological opinion of record that suggests that the 
veteran's cardiomyopathy and congestive heart failure is in 
any way related to his military service.

As a final note, the Board has reviewed and acknowledges the 
veteran's own statements that his current heart disorder is 
related to service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Therefore, with consideration of the probative VA examiner's 
report and VA clinical records, the length of time following 
service prior to a recorded diagnosis of cardiomyopathy, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for congestive heart failure, claimed 
as a heart disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

C. Eye Disorder

In addition to the claims already discussed above, the 
veteran contends that he is entitled to service connection 
for an eye disorder manifested by a worsening of his vision.  
However, after careful review of the record, the Board 
concludes that the preponderance of the evidence is against 
this claim.

A review of the veteran's service medical records reveals no 
diagnosis, complaints, or treatment for any eye problems 
during service.  Additionally, an April 1969 visual acuity 
test report and the veteran's February 1971 separation 
examination report indicate that the veteran had 20/20 vision 
in both eyes.  The Board finds that the lack of any in-
service evidence of eye problems and the normal eye testing 
results weigh against the veteran's claim for service 
connection.  

The first evidence of record of eye problems is a July 1999 
VA clinical record which notes that the veteran complained of 
progressive worsening of his vision.  He is referred to a 
specialist, and a November 1999 optometry note indicates that 
the veteran was diagnosed with hypertensive retinopathy, as 
well as an astigmatism in both eyes.  As above, the Board 
will not consider whether the veteran is entitled to service 
connection for retinopathy as secondary to hypertension 
seeing as the Board has denied the veteran's claim for 
service connection for hypertension.

The veteran also underwent a VA eye examination in December 
2003, and the results of that examination are of record.  The 
diagnosis provided by the examiner in the report is 
presbyopia.  The examiner opined that this disorder was not 
related to the veteran's military service.  The Board 
observes that this conclusion was made following a thorough 
examination of the veteran.

The Board finds the opinion of the December 2003 VA examiner 
to be probative with regard to whether presbyopia is related 
to the veteran's military service because it was based on a 
complete history and examination of the veteran.  
Additionally, the Board finds that the November 1999 
diagnosis of hypertensive retinopathy weighs against any 
finding that retinopathy is related to service because the 
etiology is identified in the diagnosis.

Additionally, the Board finds that the nearly thirty year 
lapse in time between the veteran's active service and the 
first diagnosis of any eye disorder weighs against the 
veteran's claim.  See Maxson, supra.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that he has an eye disorder that is 
related to service.  However, as previously mentioned, the 
veteran is not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu, supra.

Therefore, with consideration of the probative VA examiner's 
report and VA clinical records, the length of time following 
service prior to a recorded diagnosis of an eye disorder, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an eye disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

D. Skin Disorder

The veteran claims that he is entitled to service connection 
for a current skin condition resulting from exposure to 
herbicides, including Agent Orange during his service in 
Vietnam.  He contends that he has had a skin rash since 
separation from service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the veteran's appeal will 
be denied.

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2002.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  His personnel records also indicate that he 
served in Vietnam from September 1969 to September 1970.  
Thus, the Board finds that the veteran was in-country, and 
therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

A review of his service medical records and post-service 
medical records, including a November 2003 VA examination 
report, reveals that the veteran has not been diagnosed as 
having chloracne or other acneform disease consistent with 
chloracne.  In fact, the November 2003 examiner expressly 
noted that no chloracne was found.  Rather, the only 
diagnosis of record is the November 2003 VA examination 
report, which notes a diagnosis of mild dermatitis.  As 
dermatitis is not considered a presumptive condition under 
38 C.F.R. § 3.309(e), the veteran is not entitled to 
presumptive service connection under such regulation.  
However, in Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must consider whether his 
current dermatitis is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), to include as due 
to Agent Orange exposure.

In this regard, the Board notes that the first evidence of 
treatment and diagnosis of a skin disorder is the November 
2003 VA examination report.  Despite the veteran's statements 
to the examiner that his rash recurs three to six times per 
year and that he treats these flare-ups with hydrocortisone 
and antibiotic ointments, the Board observes that there is no 
evidence of any skin problems in the veteran's VA clinical 
records.  The Board finds that this thirty-two year lapse in 
time between the veteran's active service and the first 
recorded evidence of a skin disorder weighs against the 
veteran's claim.  See Maxson, supra.  Additionally, the Board 
finds it difficult to accept the veteran's statements that 
his rash has existed since service as credible seeing as 
there is absolutely no mention of any skin problem in the 
fifteen years of clinical records in the claims folder.

The Board also finds the November 2003 VA examiner's opinion 
that the veteran's mild dermatitis is not due to herbicide 
exposure weighs heavily against his claim that his current 
skin disorder is related to service.  Furthermore, the Board 
finds that the statements of the examiner are much more 
probative than the veteran's own statements that his 
dermatitis is related to service because while the veteran as 
a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

Therefore, in light of the lack of in-service problems, the 
probative negative VA opinion, the length of time following 
service prior to a recorded diagnosis of a skin disorder, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for congestive heart 
failure, claimed as a heart disorder, is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for a skin disorder, to 
include chloracne is denied.


REMAND

The veteran has filed a claim for service connection for a 
respiratory problem.  At his November 2003 VA heart 
examination, he clarified what was meant by "respiratory 
problem," and indicated that he was seeking service 
connection for a disability manifested by nasal congestion.  
Following an examination of the veteran, the November 2003 
examiner diagnosed the veteran with chronic vasomotor 
rhinitis.  No etiological opinion was provided by the 
examiner.

The Board observes that the veteran's September 1968 
induction examination notes that the veteran indicated that 
he had nasal problems prior to service, and under the history 
section the examiner noted nasal allergies.  Furthermore, the 
veteran's February 1971 separation examination notes that the 
veteran has been diagnosed as having "hayfever."

The Board finds that a remand is necessary for the purpose of 
obtaining a new VA examination.  Such examination should 
include an opinion as to whether the veteran has a current 
nasal congestion disorder, to include rhinitis, that pre-
existed service.  If so, the examiner should also provide an 
opinion as to whether that disorder was permanently 
aggravated by the veteran's active military service.  
Finally, the examiner should provide an opinion as to whether 
any current respiratory disorder is in any way related to 
service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
respiratory examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review, 
and the examiner should indicate that a 
review was completed.  The examiner should 
provide an opinion as to whether the 
veteran undebatably (i.e., clearly and 
unmistakably) had a respiratory disorder 
manifested by nasal congestion prior to 
entering service.  Any opinion should be 
accompanied by a rationale supported by 
clinical evidence.  If the examiner 
determines that the veteran had a 
respiratory disorder  pre-existing 
service, then he/she should provide an 
opinion as to whether this disability 
underwent a permanent increase in severity 
during service, and/or whether any 
additional respiratory disorder was shown 
during service.  If the examiner finds 
that there was a permanent increase in 
severity shown in service, the examiner 
should state whether any permanent 
increase in severity shown in service was 
undebatably (i.e., clearly and 
unmistakably) due to the natural progress 
of the disease.  Finally, the examiner is 
asked to provide diagnoses for all 
respiratory disorders, to include those 
disabilities manifested by nasal 
congestion, currently present, and render 
an opinion as to whether any disability is 
etiologically related to the veteran's 
service.  The complete rationale for all 
opinions expressed should be provided.

2. After completion of the above and any 
other development deemed necessary, 
readjudicate the veteran's claim based on 
the expanded record.  In adjudicating the 
claim, the AOJ should apply the 
appropriate analytical framework regarding 
aggravation of pre-existing disabilities, 
as appropriate.  If the claim remains 
denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


